Citation Nr: 1615538	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for psychophysiological gastrointestinal reaction, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hand disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection on a de novo basis for right hand disability, and entitlement to a TDIU, are addressed in the REMAND section, and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center.


FINDINGS OF FACT

1.  Throughout the period on appeal, the symptomatology associated with the service-connected psychophysiological gastrointestinal reaction resulted in no more than severe symptoms of irritable bowel syndrome, with no malnutrition; the physical aspect of the disorder predominates over the mental aspect.  

2.  A September 1968 rating decision denied the Veteran's claim of entitlement to service connection for right hand disability; notice of the determination and of his appellate rights were provided, but a timely appeal was not filed, and the decision became final.

3.  Evidence received subsequent to the September 1968 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right hand condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for psychophysiological gastrointestinal reaction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7319 (2015).

2.  The September 1968 rating decision denying service connection for right hand condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the September 1968 rating decision, and the claim for service connection for right hand disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

A.  The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended in pertinent part at 38 C.F.R. § 3.159 (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is aware of the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  However, the holding in Vazquez-Flores does not apply to the present case, as this matter concerns an appeal from the initial rating decision granting service connection.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.  VA has met any notice or assistance obligations under those provisions.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased evaluation for psychophysiological gastrointestinal reaction, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2011 letter indicated that the appeal period for the decision denying his claim for service connection for right hand disability had expired and that the decision was now final.  He was advised that in order for VA to reopen the claim, new and material evidence would need to be submitted.  Additionally, the Veteran was notified of the reason for the previous denial, and of the definitions of "new" and "material."  The January 2011 letter also acknowledged the Veteran's underlying claim for service connection for right hand disability and notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The February 2012 rating decision represented the initial adjudication of the pertinent claims after issuance of the letter.  Hence, the January 2011 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records and the reports of June 1968, July 1973, May and September 2011, and January 2012 examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.

B.  Increased Rating Claim

Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims. 

Psychophysiological Gastrointestinal Reaction

Background

The service treatment records show that at entrance into service the Veteran weighed 143 pounds, and at discharge weighed 147 pounds.

The Veteran attended a VA examination in June 1968, at which time he reported experiencing bouts in service of diarrhea and epigastric tenderness.  He explained that he lost weight in service.  He complained of continuing to experience four to five episodes of diarrhea each week, but did not complain of any loss of weight.  Physical examination showed that he weighed 150 pounds and was well-developed and well-nourished.  He appeared somewhat nervous and tense.  The examiner recommended several specialist examinations, including a gastrointestinal examination and psychiatric evaluation.

On subsequent gastrointestinal examination in June 1968, the Veteran complained of experiencing hyperacidity and frequent diarrhea.  He explained that in service, his weight dropped from 160 pounds to 142 pounds in just three weeks, but that since discharge he had regained some weight.  The examiner diagnosed the Veteran with irritable colon syndrome, but noted that psychophysiologic gastrointestinal reaction should be ruled out.  The examiner ordered testing to further determine whether gastrointestinal disability was present.  An upper gastrointestinal series, small bowel series and barium enema were negative, and his stool was negative for ova or parasites.

On psychiatric examination in July 1968, the Veteran was alert and oriented.  He was tense, but in good contact with reality.  His affect was appropriate, he displayed no speech abnormalities, and he did not evidence any hallucinations or delusions.  His recent memory was faulty, but he evidenced no impairment of judgment.  The examiner diagnosed psychophysiologic gastrointestinal disorder manifested by irritable colon with hyperacidity.

A July 1973 VA clinical note records a narrative summary of a psychiatric examination.  The entry indicates that the Veteran was last evaluated in July 1968 and was diagnosed with psychophysiologic gastrointestinal disorder, characterized as moderately severe.  The entry noted the Veteran's present condition was essentially the same, and that he took antacids and Donatal for his gastrointestinal condition.  It was noted that the Veteran had been working as an electronic technician for the prior 7 years.  It was noted at the interview that the Veteran was cleanly dressed, showed good personal hygiene, and though restless he remained quiet and cooperative.  He complained of frequent abdominal pains, poor digestion, bloating, and frequent attacks of diarrhea.  He reported that he occasionally was ill-humored and often felt frightened for no apparent reason, with depression, mild pressure of speech, but no ruminations.  Mental status examination showed no abnormalities.  

A February 1979 VA clinical note indicates that the Veteran presented with a 10-year history of intermittent diarrhea, which was exacerbated by anxiety states.  The note also indicates that the Veteran developed occasional hematochezia beginning around July 1978, and was receiving psychotherapy.  He denied any nausea, vomiting or hematemesis.  The clinical entry noted that a recent barium enema revealed diverticulosis in the ascending colon.  A recent colonoscopy reportedly showed 2 small diverticuli in the ascending colon.

On file is a letter from N.A.O., M.D., dated in January 2011, which indicated that the Veteran presented with daily episodes of diarrhea and abdominal cramping, and which noted that he had to be very cautious with what he ate because fat and irritant food caused him abdominal pain.  It was noted that the Veteran could not eat after five in the afternoon because that caused him to go to the bathroom frequently during the night, preventing him from sleeping well.  The physician noted that every stressful situation aggravated the gastrointestinal problem, and that when the Veteran becomes nervous, irritated, or anxious, he experiences diarrhea and pain.  The physician noted that the Veteran's gastric problem appeared to be related to his emotional state.  The physician also noted that the Veteran's gastric problem had caused changes in his social and occupational lifestyle, and that he needed to have an accessible bathroom facility in case he needed it.  It was noted that the Veteran needed special accommodations at work.  He also had limited himself to going to different social activities, fearing an accident due to his diarrhea; the letter indicated that this caused the Veteran decreased interest and pleasure in some of his usual activities.  The physician noted that the Veteran presented with fatigue or low energy nearly every day, as well as frustration.

On file is the report of a May 2011 psychiatric examination of the Veteran.  The examiner noted that the Veteran was not receiving outpatient psychiatric treatment, but 10 years prior was treated for depression.  The Veteran reported his psychiatric symptoms as anxiety, frequent awakenings, and diarrhea.  He reported that he retired from his last job for non-medical reasons.  He described the diarrhea as occurring each time he eats, with abdominal cramping.  Mental status was unremarkable, except for an anxious mood.  The examiner diagnosed neurotic stomach disorder.  The examiner noted that the Veteran described his problems with diarrhea as severe, and the examiner noted that the diarrhea may limit the Veteran's job performance because of the continuous need to use the bathroom; the examiner suggested that a sedentary job would be better for the Veteran.  The examiner noted that there was a psychiatric component to the gastrointestinal problems, but that the psychiatric component was not causing any major mental impairment.

At the Veteran's September 2011 VA examination, the examiner noted that in 1979 the Veteran underwent a colonoscopy study, which found diverticulosis and irritable bowel syndrome, also known as psychophysiologic gastrointestinal reaction disorder.  It was also noted that the Veteran had a mental disorder examination with a diagnosis of neurotic stomach disorder.  The Veteran reported that he experienced episodes of watery diarrhea that last three to five days, and had undergone weight loss of more than 20 pounds in six months in the past.  The Veteran stated that secondary to his condition he was evaluated by a doctor, and that after many studies he was diagnosed with a psychophysiologic gastrointestinal reaction condition.  He also reported experiencing episodes of abdominal cramps.  The Veteran commented that he was a very anxious person and that every stressful situation aggravated his gastrointestinal problem.  The examiner noted the absence of a hospitalization, but indicated that two to three times a year the Veteran experienced incapacitation due to stomach disease for a three day duration.  The Veteran reported a gnawing or burning pain several times a week, but denied episodes of hematemesis or melena.  There was no history of vomiting, but there was a history of nausea that was noted as weekly.  The Veteran reported a history of diarrhea one to four times daily, which was persistent.  Other symptoms noted were weight loss and a heartburn sensation.  

The examination showed that the Veteran weighed 150 pounds, and had a weight change of 10 percent compared to baseline.  There were no signs of significant weight loss or malnutrition.  There was no anemia.  The Veteran had epigastrium tenderness.  The examiner noted that the Veteran's usual occupation was a refrigerator technician, and that he was not currently employed as he retired in 2008.  The examiner noted that the Veteran's service-connected condition affected his usual daily activities.

On file are the reports of April 2012 private upper endoscopy (EGD) and colonoscopy of the Veteran.  The EGD revealed non-erosive gastritis, esophagitis compatible with reflux esophagitis, and a small sliding hiatal hernia.  The colonoscopy revealed diverticulosis of the entire colon, and internal hemorrhoids.

Criteria

In this case, the Veteran's psychophysiological gastrointestinal reaction is rated under Diagnostic Codes 9400-7319.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  In addition, when a single disability has been diagnosed both as a physical condition and as a mental disorder, the disability shall be evaluated using a diagnostic code which represents the dominant (more disabling) aspects of the condition.  38 C.F.R. § 4.126(d) (2015).  Here, the Veteran's gastrointestinal disability has been described as psychophysiological gastrointestinal reaction, which has been rated 30 percent disabling by analogy to symptoms of irritable colon syndrome (as described in Diagnostic Code 7319).  The Board notes that the Veteran's dominant symptoms associated with the disorder are clearly physical, and not mental in nature.  The May 2011 psychiatric examiner made it clear that the psychiatric component of the disorder was not causing any major impairment.  Accordingly the disorder is properly evaluated on the basis of diagnostic codes pertaining to gastrointestinal disability.

Under Diagnostic Code 7319, a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  This is the maximum schedular rating available under Diagnostic Code 7319.

Under Diagnostic Code 7323, which contemplates disabilities due to ulcerative colitis, a 30 percent rating is warranted for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent disability rating is appropriate for severe ulcerative colitis, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent disability rating is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Under Diagnostic Code 7327, diverticulitis is rated as irritable colon syndrome, or peritoneal adhesions, depending on the predominant disability picture.  Under Diagnostic Code 7301, a 30 percent evaluation is warranted for peritoneal adhesions that are moderately severe, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating requires definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distention, nausea or vomiting.  Following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

Under 38 C.F.R. § 4.114, ratings provided under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 through 7348 are not to be combined with each other. Rather, a single rating is to be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  

Additionally, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2015). Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  

The Board finds that the evidence does not support a rating in excess of 30 percent under Diagnostic Code 7319, as a 30 percent disability evaluation is the highest schedular evaluation which can be assigned under this Diagnostic Code.  A higher rating under Diagnostic Code 7323 would require a disability approximating severe ulcerative colitis with numerous attacks a year and malnutrition.  Although the Veteran reports frequent bouts of diarrhea with abdominal cramping, and even assuming that such bouts are comparable in nature to numerous attacks of ulcerative colitis, the evidence clearly shows that the Veteran has not exhibited any malnourishment at any point.  He was described as well-nourished even at his June 1968 VA examination, and more recently at the September 2011 examination there were no signs of malnourishment nor does he have anemia.  A higher rating under Diagnostic Code 7323 requires malnutrition, and so the Veteran clearly does not meet the criteria for a 60 or 100 percent rating under that code.  

The Board notes that the Veteran has diverticulosis.  Given that diagnostic studies of the Veteran's gastrointestinal system were clearly negative for any underlying pathology such as diverticulosis, the Board finds that the Veteran's service-connected gastrointestinal disorder does not include diverticulosis.  However, given the obvious overlap in symptoms between irritable colon syndrome and diverticulitis, as evident from the rating criteria for both, and given the lack of a medical opinion distinguishing the symptoms of the diverticulosis from the service-connected gastrointestinal disability, the Board will consider whether a higher rating is warranted under Diagnostic Code 7327.  In this regard, as already explained, higher ratings are not warranted under the codes for irritable colon syndrome or ulcerative colitis.  Diagnostic Code 7327 also requires consideration of Diagnostic Code 7301, for peritoneal adhesions, but only if that represents the dominant disability picture.  In this case, the Veteran's predominant symptoms are diarrhea and cramping, which are contemplated by the criteria of Diagnostic Codes 7319 and 7323.  Consequently, the criteria of Diagnostic Code 7301 are not for application.  The Board notes in any event that the Veteran's symptoms clearly do not more nearly approximate the criteria for a higher rating under Diagnostic code 7301, which require partial obstruction shown on X-ray, prolonged episodes of colic, and symptoms such as distention and vomiting.

At his June 1968 examination, the Veteran reported hyperacidity, and the July 1968 examiner concluded that this was involved in the service-connected gastrointestinal disorder.  Recent diagnostic studies have documented non-erosive gastritis and esophagitis.  Under Diagnostic Code 7307, a 60 percent rating is warranted for chronic gastritis, with severe hemorrhages, or large ulcerated or eroded areas.  Notably, however, the August 2012 studies showed that the esophagitis was not accompanied by any bleeding, and no ulcers were identified.  The September 2011 examiner noted the absence of any history of hematemesis.  Consequently, a higher rating under Diagnostic Code 7307 is not warranted.  The Board notes that since even a 30 percent rating would not be warranted under Diagnostic Code 7307, there is no basis to raise the Veteran's overall disability rating.

The Board notes that the April 2012 studies showed a small hiatal hernia and internal hemorrhoids.  Both conditions were first noted decades after service and are not part of the service-connected gastrointestinal disorder.  Nor do the symptoms associated with either condition overlap to any significant extent with the predominant symptoms of the service-connected gastrointestinal disorder as to warrant application of Diagnostic Codes 7336 or 7346.

The Board lastly notes that episodes of diarrhea are not synonymous with impairment of sphincter control.  None of the evidence suggests that the Veteran's service-connected disorder involves any impairment of sphincter control.  Consequently, Diagnostic Code 7332 is not for application.

The Board acknowledges the lay reports of relevant observable symptomatology, including abdominal pain and diarrhea.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence that the Veteran possesses the medical expertise to opine regarding the severity of a complex intestinal disease in accordance with the relevant rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the lay evidence of record, while competent insofar as it relates observable symptoms, is not probative in determining a level of severity, such as severe ulcerative colitis.  The lay and medical evidence documents that the Veteran experienced abdominal pain and diarrhea due to psychophysiological gastrointestinal reaction. 

In sum, the preponderance of the evidence is against assignment of an initial rating higher than 30 percent, including for any period involved in this appeal.  38 C.F.R. § 4.3.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the Veteran's psychophysiological gastrointestinal reaction symptoms fit appropriately with the criteria found in Diagnostic Code 7319.  While his symptoms have waxed and waned during the appeal period, he has been provided with a rating based on his most severe symptoms.  His 30 percent rating is the highest rating provided by Diagnostic Code 7319.  The Board considered whether an alternative diagnostic code, such as 7323 or 7307, more accurately reflected the symptoms.  Diagnostic Code 7323 addresses moderate, moderately severe, severe or pronounced ulcerative colitis with infrequent, frequent, and numerous attacks.  This allows the Board to apply a variety of symptoms to the foundational criteria.  Diagnostic Code 7307 addresses an aspect of the disability not mentioned in Diagnostic Code 7319, namely gastritis and esophagitis (i.e., hyperacidity).  The Board points out, however, that 38 C.F.R. § 4.114 specifically contemplates that one gastrointestinal diagnostic code may not include all symptoms.  That regulation specifies that the Diagnostic Code corresponding to the predominant disability picture be used, with evaluation to the next higher disability level if warranted by the overall disability.  Consequently, all of the Veteran's service-connected symptoms are contemplated by the rating scheme of 38 C.F.R. § 4.114.  Referral for extraschedular consideration is not warranted

Finally, the Board notes that under Johnson v. McDonald, 363 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Thus, as the Veteran's symptoms are adequately addressed by the scheduler criteria under Diagnostic Codes 7319 and 7323, the Board finds that referral for an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1). 

C.  New and Material Evidence

Right Hand Disability

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the phrase 'raises a reasonable possibility of substantiating the claim' was interpreted as "enabling rather than precluding reopening."  Shade held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

In a rating decision dated in September 1968, the RO denied the claim of service connection for right hand disability because a right hand disorder was not found on VA examination. 

After the Veteran was notified of the adverse determinations and of his procedural and appellate rights, he did not appeal the rating decision (or timely request an extension) and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the September 1968 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 20.200. 

The Board notes that in June 1977, the Veteran submitted a Statement in Support of Claim (Form 21-4138) in which he requested re-evaluation of his right hand disorder.  The record does not show any action taken on the part of the RO to determine whether the claim was reopened.  In January 2011 the Veteran filed a claim for his right hand disorder as well as an increased rating claim and a claim seeking TDIU.  Although the Veteran did receive VCAA notice concerning the new and material evidence aspect of the right hand claim, the RO decided the claim on the merits, noting evidence which had been received since the last denial in September 1968.

The evidence received since the September 1968 decision includes the report of a January 2012 VA examination, and a letter dated in January 2011 from N.A.O., M.D.

The above evidence is new, as it came into existence after the issuance of the September 1968 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the presence of a current disability, as well as the possibility of substantiating a nexus between service and the Veteran's disability; both elements were previously unsubstantiated.

New and material evidence thus having been received, reopening of the previously denied claim of service connection for right hand disability is warranted.


ORDER

Entitlement to an increased initial rating for psychophysiological gastrointestinal reaction is denied.

New and material evidence having been received, the claim of entitlement to service connection for right hand disability is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the reopened claim seeking service connection for right hand disability, the Board finds that further development is required.  Specifically, another VA examination addressing the etiology of the current right hand disorder is necessary.

Service treatment records document that after undergoing his separation examination, but before his actual discharge from service, the Veteran presented with complaints of right hand pain he attributed to an injury from heavy objects three weeks earlier.  The examination revealed no swelling or other signs of injury, and X-rays showed no bony change.

At June 1968 and August 1968 VA examinations shortly after discharge, the Veteran reported right hand swelling and episodes of tenderness on the right middle and little fingers.  The examiner found no objective evidence of clinical pathology or disability, and X-ray studies were negative.  The examiner did not provide any findings as to whether the fingers were tender.

The Veteran's private physician, Dr. N.A.O., wrote in January 2011 that it was more probable than not that the Veteran's right hand problems in service were connected to the claimed service incident, and that trauma caused inflammatory changes with subsequent degenerative problems.  Dr. N.A.O. did not indicate whether she had reviewed the Veteran's claims file, and she did not address the negative findings of the June 1968 and August 1968 examiners.

The Veteran was afforded a VA examination in January 2012, at which time physical examination showed limited motion/painful motion in the middle finger, ring finger, and index finger.  X-rays showed degenerative changes affecting the right middle and ring fingers.  The examiner concluded that the hand disorder was not etiologically related to service because the absence of a diagnosis or X-ray findings at the August 1968 examination suggested that the service injury was acute and transitory.  Notably, however, the examiner did not address the significance of the development of degenerative changes in the same finger that was the subject of the Veteran's complaints at the June 1968 and August 1968 examinations.

Given that shortly after the injury to his right hand in service the Veteran was examined for complaints of, at the very least, middle finger pain, and as the Veteran has developed arthritis in that finger and an adjoining finger, the Board finds that another VA examination is necessary to address the significance, if any, of the development of the finger arthritis.

Regarding the claim for a TDIU, currently the only service-connected disability is the Veteran's gastrointestinal disability, rated as 30 percent.  As explained above, the Board is remanding the issue of service connection for right hand disability to determine if the disorder is etiologically related to service.  The Board points out that the January 2012 examiner noted that the right hand disorder impacted on the Veteran's ability to work as a handyman, which is apparently his current occupational activity.  Specifically, the Veteran reported experiencing limitations in performing his job because, for example, he had difficulty using a drill in his right (dominant) hand.

Given the possibility that service connection for right hand disability might be warranted after further examination, and the evidence suggesting an adverse impact of the disorder on employment, the Board finds that the matter of a TDIU is inextricably intertwined with the service connection issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed right hand disorder since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.  

2.  Following the receipt of any records requested above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any right hand disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right hand disorder, to include arthritis of any finger, is etiologically related to the Veteran's service.  The examiner must provide a rationale for each opinion.

If and only if the examiner concludes that the right hand disorder is related to service, the examiner should address the impact of the right hand disorder on employability.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


